t c memo united_states tax_court gary l greenberg and irene greenberg petitioners v commissioner of internal revenue respondent docket no filed date james e brown for petitioners anne w durning for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and a dollar_figure penalty under sec_6662 after concessions by petitioners the issues for decision are whether petitioners may exclude from income punitive_damages received in from a successful lawsuit for improperly denied disability insurance claims under sec_104 and whether petitioners are liable for the penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated and the stipulated facts are incorporated as our findings by this reference petitioners resided in arizona at the time the petition was filed gary greenberg petitioner purchased a private disability_income insurance_policy from the paul revere life_insurance co paul revere in petitioner purchased the policy entirely with after-tax_dollars and did not receive any contribution from his employer in petitioner became disabled and filed a claim with paul revere paul revere accepted his claim and paid benefits until approximately date after paul revere ceased paying benefits petitioner filed suit against the company alleging breach of contract and insurance bad faith in the u s district_court for the district of arizona ruled in favor of petitioner and awarded damages as follows description amount past disability benefits and premiums future disability payments punitive_damages costs and fees interest total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure paul revere paid the judgment in full petitioners did not report any part of the award on their federal_income_tax return for or any other year petitioners also received dollar_figure in interest_income in that they did not report the notice_of_deficiency adjusted petitioners’ income to include the punitive_damages interest and the proportional amount of costs and fees awarded in the lawsuit as well as the dollar_figure in interest_income the adjustments did not include the compensatory_damages of dollar_figure or dollar_figure of the awarded legal fees and costs the portion the parties have stipulated is attributable to those payments discussion petitioners contest respondent’s determination that they are not entitled to exclude the punitive_damages from income petitioners concede however that the dollar_figure in interest received from the lawsuit may not be excluded from income and that the dollar_figure additional interest item is taxable punitive_damages under sec_104 the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth 515_us_323 therefore absent an exception by another statutory provision damage awards from a lawsuit must be included in gross_income see 114_tc_399 affd 259_f3d_881 7th cir sec_104 permits taxpayers to exclude from gross_income amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer proceeds from a lawsuit initiated to recover payments owed under an insurance_policy may also be excluded from income if they otherwise meet the requirements of the statute see watts v commissioner tcmemo_2009_103 that petitioner had to litigate to establish her rights to payment under the policy does not change the conclusion that the payment was received ‘through’ accident insurance in general exclusions from income are narrowly construed commissioner v schleier supra pincite petitioners argue that the punitive_damages may be excluded from income under sec_104 primarily because punitive_damages could not have been awarded without the insurance_policy this but for argument however is discredited by the supreme court’s analysis of sec_104 in 519_us_79 in that case the supreme court considered an earlier version of sec_104 that excluded from income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the court reasoned that both the statute and the intention of congress to exclude only those damages that compensate for personal injuries or sickness indicate that the exclusion does not encompass punitive_damages although the wording of sec_104 is slightly different from that of sec_104 paragraph similarly does not permit taxpayers to exclude punitive_damages there is no legal or linguistic reason to distinguish between the limitation of sec_104 that damages be received on account of personal injuries or sickness and the limitation of sec_104 that the amounts received through accident_or_health_insurance must be received for personal injuries or sickness see commissioner v schleier supra pincite suggesting that each of the provisions of sec_104 imposes identical requirements with respect to personal injuries any punitive_damages award arguably is made because of some injury and thus would not be awarded but for the injury punitive_damages are for the purposes of punishment not compensation_for personal injuries or sickness and therefore do not meet the requirements of the statute o’gilvie v united_states supra pincite commissioner v schleier supra pincite congress has amended sec_104 to address punitive_damages in the context of sec_104 that section was first amended to address punitive_damages to eliminate from the exclusion punitive_damages in a case not involving physical injury or physical sickness effective date omnibus budget reconciliation act of publaw_101_239 103_stat_2379 the supreme court held that this amendment did not imply that all other punitive_damages were excluded from that section because the provision was intended as a legislative compromise regarding nonphysical injuries or simply a clarification of the current law rather than a change to the law regarding punitive_damages o’gilvie v united_states supra pincite congress further amended the statute effective date specifically excepting punitive_damages from the exclusion small_business job protection act of publaw_104_188 sec 110_stat_1838 petitioners contend that congress must have intended sec_104 to encompass punitive_damages because it failed to amend that section when it amended sec_104 petitioners however offer no evidence of congress’ intent regarding sec_104 only speculation unlike sec_104 sec_104 has not been the subject of significant litigation about the excludability of punitive_damages thus as described above we find no reason to read the injury requirement differently under sec_104 than the supreme court in o’gilvie read sec_104 before the amendment petitioners claim that the punitive_damages they received were not punitive but bad faith damages they contend without citation of relevant authority that damage awards that serve both to compensate and punish are excludable the punitive_damages they received are ineligible to be excluded under sec_104 however because they are not compensating for personal injuries or sickness even if attributable to bad faith accompanying contractual obligation or tortious activity for the reasons outlined above petitioners are not entitled to exclude from gross_income the punitive_damages they received the legal fees and costs received in a judgment that correspond to taxable damages are also taxable see goeden v commissioner tcmemo_1998_18 the parties have stipulated that dollar_figure of the costs and fees are related to the damages that petitioners may exclude from income under sec_104 the balance of the costs and fees that petitioners received in the lawsuit is taxable respondent has agreed that petitioners may deduct those costs and fees as a miscellaneous itemized_deduction subject_to applicable rules see sec_212 sec_67 sec_6662 accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner supra pincite considering the erroneous nature of the deduction and the amount of the resulting underpayment_of_tax respondent has satisfied the burden of producing evidence that the penalty is appropriate the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs petitioners do not separately address the penalty issue given the plain language of the statute and the applicable caselaw the arguments they provide in support of their position on the deficiency itself do not amount to substantial_authority or reasonable_cause petitioners did not provide any evidence that they relied on professional advice and they did not disclose their position on their return see sec_6662 petitioners have therefore not met their burden_of_proof and are liable for the penalty we have considered the other arguments of the parties and they either are without merit or need not be addressed in view of our resolution of the issues for the reasons explained above decision will be entered under rule
